El Juez Asociado SeñoR Snydeb,
emitió la opinión del tribunal.
El apelante fue declarado culpable ante la corte de dis-trito por una infracción al artículo 138 del Código Penal. Dicho artículo castiga al funcionario público que acometiere a alguna persona “so color de autoridad y sin causa legí-tima” para ello.
El apelante sostiene que la corte inferior cometió error al pesar la prueba. La prueba del Pueblo fué al efecto de que el acusado vino al frente de la casa de Josefina Segaría, donde su hijo, Mario Pérez, estaba parado conversando con otra persona; que el acusado le preguntó a Pérez si él era Mario Pérez; que cuando éste le contestó afirmativamente, el acusado lo agarró y empezó a golpearlo con su macana; que cuando le gritó a su madre que lo atacaban, ésta salió de la casa para ver lo que pasaba; que en vez *229de contestar a las preguntas que la madre le hacía, el acu-sado también la agredió con la macana.
La prueba del acusado tendió a demostrar que fue al si-tio del suceso con el fin de arrestar a Mario Pérez, donde se le abofeteó y agredió; que tuvo necesidad de usar su ma-cana; y que cuando la señora Segarra trató de intervenir en ayuda de su hijo, el acusado la golpeó incidentalmente.
Alega el apelante que el fiscal no demostró que el acu-sado era un funcionario público y que actuaba en el desem-peño de su deber al momento de ocurrir el episodio en cues-tión. Por tanto., el apelante afirma que a lo sumo era culpable de acometimiento y agresión.
La contestación categórica a esta contención del acusado la encontramos en la propia declaración de éste sobre el propósito de sus gestiones en el sitio del suceso. Además, la prueba de los testigos del Pueblo era suficiente para jus-tificar la convicción, toda vez que declararon que “el acu-sado era conocido y tenido como policía' por las personas que se bailaban presentes en el lugar del suceso” (Pueblo v. Suárez, 25 D.P.R. 214, 215).
La única otra cuestión sustancial levantada por el apelante fué que se le privó de su derecho constitucional de asistencia de abogado toda vez que la corte de distrito negó al suyo suficiente oportunidad para realizar una investigación del caso y preparar una defensa.
Los hechos sobre este punto son que el caso ya había sido suspendido cuatro' veces a solicitud del abogado del acusado; que cuando se llamó el caso, el abogado Federico E. Yirella anunció a la corte que comparecía en represen-tación del abogado de récord para informar a la corte que este último no podía comparecer debido a que tenía un hijo enfermo y porque tenía “una serie de casos en la corte de Caguas”. El abogado Yirella solicitó una suspensión hasta nuevo señalamiento diciendo que “Si el caso tal vez hubiese sido llamado más temprano posiblemente nosotros hubiése-*230mos asumido la representación del acusado, pero también tenemos que temos pospuesto para las 2 de. la tarde un caso en la Corte de Caguas y este caso difícilmente nosotros ...
Lo corte inferior declaró sin lugar la moción de suspen-sión y continuó el juicio, representando al acusado el abo-gado Virella. Éste presentó una vigorosa defensa, y trajo algunos testigos que declararon a favor del acusado. Asi-mismo es significativo indicar que el abogado Virella ha (re-presentado también al acusado en este recurso de apelación.
En diversas. ocasiones hemos dicho que no existe regla que pueda ser aplicada automática e inflexiblemente a tales casos. Cada uno depende de sus hechos y circunstancias pe-culiares. Los hechos del presente caso no nos dejan duda alguna de que al acusado no se le privó de su derecho cons-titucional de asistencia de abogado (Véase Morales v. Saldaña, resuelto en febrero 9 de 1944, (ante, pág. 59.)

La sentencia de la corte de distrito será confirmada.